438 F.2d 537
Donald Earl SPANN, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 20644.
United States Court of Appeals, Sixth Circuit.
March 23, 1971.

Appeal from the United States District Court for the Eastern District of Michigan, Southern Division; Stephen J. Roth, Judge.
David R. Hood, Detroit, Mich. (Court Appointed), on the brief, for appellant.
Ralph B. Guy, Jr., U. S. Atty., Detroit, Mich., J. Kenneth Lowrie, Asst. U. S. Atty., Detroit, Mich., on the brief, for appellee.
Before WEICK and EDWARDS, Circuit Judges, and O'SULLIVAN, Senior Circuit Judge.
PER CURIAM.


1
Petitioner-appellant in this case was convicted after a jury trial before a District Judge in the United States District Court for the Eastern District of Michigan on two counts of interstate transportation of stolen securities. Our court affirmed this conviction by order in Spann v. United States, No. 18,817, decided February 7, 1969. Subsequently, appellant filed a motion to vacate sentence under 28 U.S.C. § 2255 (1964). This motion was denied by the same District Judge without a hearing.


2
Inspection of the petition and the brief filed therewith convinces this court that the allegations in petitioner's sworn averments were either presented to this court and denied in the previous appeal, or are stated in such conclusory language as to lack the specificity of allegation which would demand an evidentiary hearing. See Scott v. United States, 349 F.2d 641 (6th Cir. 1965). Appellant, for example, alleges ineffectiveness of counsel but in nowise indicates how or wherein his chosen counsel was ineffective.


3
The judgment of the District Court is affirmed.